Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 17, 1998, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant was initially promised a sentence of 2 to 4 years upon his plea of guilty to the crime of assault in the second degree; however, County Court specifically informed defendant that its commitment was conditioned upon him not being arrested while released pending sentencing. Thereafter, defendant was arrested on a drug-related charge and County Court, finding a reasonable basis for the arrest, sentenced defendant to a prison term of 3 to 6 years. Under these circumstances, we do not find the enhanced sentence to be harsh or excessive, notwithstanding defendant’s contention to the contrary (see, People v Hughes, 260 AD2d 657; People v Whittaker, 257 AD2d 854, lv denied 93 NY2d 880; People v Eagle, 169 AD2d 894).
Cardona, P. J., Mercure, Crew III, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed.